BENNETT, Senior Circuit Judge,
concurring.
The cogent reasoning of Judge Friedman’s opinion is without fault and the result is proper as to lack of merit in the alleged taking. On the alternative holding of the Claims Court that the claim, in any event, involves a political or policy question of foreign policy and thus is inappropriate for judicial resolution under the doctrine of separation of powers, we all agree this is so.
There is, however, another significant ground to deny relief although not briefed to, or determined by, the Claims Court. The parties are in clear agreement that whatever rights plaintiffs have to a taking claim under the Fifth Amendment grows out of and is dependent upon the Algiers Accords, the international Executive agreement in this case. It is provided by 28 U.S.C. § 1502 (1982), as follows:
Except as otherwise provided by Act of Congress, the United States Claims Court shall not have jurisdiction of any claim against the United States growing out of or dependent upon any treaty entered into with foreign nations.
For the purposes of section 1502 the term treaty includes international Executive agreements. The Court of Claims stated it in this way in Hughes Aircraft Co. v. United States, 534 F.2d 889, 903 n. 17 (1976):
this court has in the past equated international executive agreements with treaties for purposes of Section 1502. (Citation omitted.) The reason for this equation is that the fundamental separation-of-powers policy underlying § 1502, i.e., to avoid undue judicial interference (e.g., by construction of particular treaty terms and provisions) with the Executive Branch’s conduct of foreign relations, is equally applicable to both forms of international compact. See Great Western Ins. Co. v. United States, 112 U.S. 193, 200, 5 S.Ct. 99, 103, 28 L.Ed. 687 (1884).
Court of Claims judgments are binding precedents here. South Corp. v. United States, 690 F.2d 1368, 1370-71, 1 Fed.Cir. (T) 1, 1, 215 USPQ 657, 657 (Fed.Cir.1982). It is our obligation at all times to consider not only this court’s jurisdiction but that of the tribunal from which an appeal is taken. Bender v. Williamsport Area School Dist., 475 U.S. 534, 541, 106 S.Ct. 1326, 1331, 89 L.Ed.2d 501 (1986); Coastal Corp. v. United States, 713 F.2d 728, 730 (Fed. Cir.1983). Further, the parties cannot by their consent confer jurisdiction on a court. General Dynamics Corp. v. United States, 214 Ct.Cl. 607, 558 F.2d 985, 990 (1977). I conclude, therefore, there was no jurisdiction in the Claims Court to consider appellants’ claims. Precedent settles that unless Congress or a contract implied in fact entirely outside a treaty or international Executive agreement permits judicial relief, the Claims Court or its predecessor, the Court of Claims, has no jurisdiction to grant relief because of section 1502. Cf. Weinberger v. Rossi, 456 U.S. 25, 102 S.Ct. 1510, 71 L.Ed.2d 715 (1982); Societe Anonyme Des Ateliers Brillie Freres v. United States, 160 Ct.Cl. 192 (1963).
I would therefore hold that both the jurisdictional bars of a political question and section 1502 precluded the Claims Court from considering this case on the merits and that failure to state a constitutional taking claim under the Fifth Amendment prohibited any result other than summary judgment for the government.